                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


 JIMMY HARRIS,

               Plaintiff,                         Case No.: 14-CV-1002

       v.
                                                  Jury Trial Demanded
CITY OF MILWAUKEE, OFFICER FROILAN
SANTIAGO, OFFICER MARK KAPUSTA,
OFFICER STEVEN STELTER, CHIEF OF
POLICE EDWARD FLYNN, and
SERGEANT WALTER MCCULLOUGH,

              Defendants.


                              PLAINTIFF PRETRIAL REPORT


      Plaintiff, Jimmy Harris (“Harris” or “Plaintiff”), by and through his attorneys, Cade

Law Group LLC, pursuant to the Court’s Order, provides the following Pretrial Report.

      A.     STATEMENT OF FACTS.

      This is a 42 U.S.C. § 1983 civil rights case. Harris was injured in an interaction

with Defendant Milwaukee Police Officer Froilan Santiago, who illegally pulled Harris’

vehicle over on North Avenue in Milwaukee, Wisconsin. Subsequently, Defendant

Milwaukee Police Officers Mark Kapusta and Steven Stelter also assisted in the illegal

arrest of Harris, and his vehicle was searched illegally. Defendant Milwaukee Police

Sgt. Walter McCullough arrived on the scene as the duty sergeant, and allowed Harris

to be taken into custody, despite knowing that the VIN# of Harris’ vehicle matched

records of the DOT.

        Harris was pulled over by Officer Santiago while he was driving westbound on




        Case 2:14-cv-01002-LA Filed 07/24/19 Page 1 of 61 Document 110
North Avenue, just west of Oakland Avenue. Santiago has given two different versions

as to where he first saw Harris in his vehicle: Santiago testified that he first saw Harris’

car south of North Avenue on Prospect Avenue, and that he saw it swerving off the line

of travel on Prospect Avenue. ECF # 94, ¶ 49. However, the defendants (including

Santiago) proffer (and Plaintiff accepted) as an undisputed fact that Harris had picked

up his fiancée from the hospital near the lakefront on North Avenue, before pulling out

onto North Avenue heading west. Id., ¶¶ 4-5. Regardless of which version of this initial

fact as to where Santiago initially spotted Harris, Santiago subsequently made the

decision to run Harris’ license plate number through the Department of Transportation

(DOT) database.

       Santiago then informed the Milwaukee Police Department dispatcher that he

was pulling over Harris’ vehicle because the color of the vehicle did not match the color

listed for the license plate on the DOT database. Harris was driving a “gray pearl”

colored Chrysler Sebring convertible, which he in fact owned. In fact, the DOT registry

listed the car as gray. Santiago, however, claims that the car appeared, to him, to be

black under the light conditions at the time— nighttime.

       Santiago initiated the stop of Harris by turning on his squad car’s flashing lights,

which caused video cameras in his squad car to begin recording. The video shows

Harris’ car and Santiago’s squad car proceeding west on North Avenue. Harris promptly

pulled over after Santiago turned on his squad lights to initiate the stop.

       On the video, Santiago clearly is seen approaching Harris’ car and inspecting

the dashboard of the vehicle to determine whether the vehicle’s vehicle identification

number (VIN) matched the VIN connected to the license plate Santiago had run through




                                       2
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 2 of 61 Document 110
the DOT database. Santiago admits that the last four digits of the vehicle’s VIN matched

the VIN connected to the vehicle’s license plate in the DOT registry, and that the make

and model of the car matched the database. The only inconsistency that Santiago

believed existed was the vehicle’s color.

       As Santiago approached the driver’s window, after confirming the dashboard

VIN, Harris asked Santiago to identify the probable cause for the stop. Santiago told

Harris that “this is a fucking stolen car.” Santiago denies using foul language (and the

language used by Santiago cannot be verified, because although the video worked,

Santiago’s personal microphone, connected to the video, was not working). However,

Harris’s fiancé, Charita Sims, can confirm that Santiago did use foul language and

accused Harris of driving a stolen vehicle.

       Regardless, once Santiago told Harris the car was stolen, Harris told Santiago

that he had to be wrong. Santiago then told Harris, “I can fucking show you on the

squad car computer. Come on, I’ll show you. You want to see it?” Before getting out of

the car at Santiago’s invitation to inspect the squad computer, Harris informed Santiago

that he had recently had rotator cuff shoulder surgery eight days earlier and his arm

was injured. In fact, On the night of the encounter with Officer Santiago, Harris was

under doctor’s orders to keep his arm in a sling, but he had removed the sling in order

to drive.

       Harris exited the car and walked towards the squad car, but before he got past

the back end of his own vehicle, Santiago turned him around and started to frisk him.

Santiago did not request or receive consent from Harris to initiate the frisk. Santiago

told Harris to put his hands up. Harris told Santiago that he could not put his hands up




                                       3
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 3 of 61 Document 110
because of his recent shoulder surgery.

       Although the camera in the squad car recorded most of the physical interaction

between Harris and Santiago, because Santiago’s personal microphone was not on or

not working, there is a dispute as to the interactions shown in the video (i.e., the degree

to which each party’s behavior appears aggressive or argumentative). However, it is

clear from the video that Santiago directed Harris to sit on the curb, and after a verbal

exchange, Harris complied and sat on the curb. Subsequently, Harris and Santiago

clearly enter into a heated exchange of words. Santiago then approached Harris, who

was still seated on the curb, several times to place him in handcuffs. Santiago attempts

to grab the arm of Harris’ injured shoulder. Harris struggled against Santiago, not

allowing Santiago to bring Harris’ hands behind his back.

       Several minutes of physical struggle ensued. Much of the struggle is not visible

on the video, as the parties are now on the right hand of the squad car, but Harris

clearly is heard shouting that he had just had surgery and that Santiago was ripping his

stiches (Although Santiago’s personal microphone was not recording, the microphone

inside the squad car was able to pick up loud noises, such as Harris’ shouting that

Santiago was hurting him).

       The parties agree that the struggle ended when Santiago bear hugged Harris,

and slammed him into the squad car. Harris brought his right hand back but could not

bring his left hand back, and Santiago tried to force them both back. Santiago then hit

Harris in the back on the neck and brought him to the sidewalk. Santiago held Harris

on the sidewalk by kneeling on him until Officers Stelter and Kapusta arrived. Kapusta

and Stelter turned Harris over and held his arms behind his back while Santiago




                                       4
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 4 of 61 Document 110
 handcuffed him. The parties dispute whether Kapusta and Stelter were aware that

 Harris had an injury to his arm. Santiago did not inform the department dispatcher, or

 Officers Kapusta and Stelter, that Harris had an injured arm.

        After Harris was placed into handcuffs, but before he was taken from the scene,

 Sergeant McCullough arrived, as did some other officers who are not parties to this

 case. Harris subsequently is led away to an MPD van. Then, Santiago and the other

 officers began searching Harris’ vehicle after Harris had been led away. Harris did not

 grant any of the officers permission to search his vehicle.

        While the search of the vehicle was occurring, the squad video camera records

 Santiago and another officer inside or just to the side of the vehicle having the following

 exchange:

                       Q: You got the plate?
                       Santiago: Yeah.
                       Q: There is the VIN on the car. Does it match that?
                       Santiago: Yeah.

      Despite the knowledge that the VIN matched the DOT database, Sgt.

 McCullough continued to allow the officers present to arrest Harris and

 search his vehicle.

 Santiago’s decision to pull over Harris because the color of his vehicle did not match

what he perceived it to be violated Wisconsin law. More specifically, Wisconsin Statute

§ 349.02(2)(c) provides that

      a law enforcement officer may not stop a vehicle solely because the
      vehicle's color differs from the color stated in the application for
      registration of that vehicle. This paragraph does not limit the authority
      of a law enforcement officer to issue a citation for improper
      registration of a vehicle whose color differs from the color stated in
      the application for registration of the vehicle, if the difference is
      observed in the course of a stop or inspection made for other



                                        5
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 5 of 61 Document 110
       purposes.

       Santiago admitted in his deposition that he has on several occasions pulled over

 vehicles where the color did not match the DOT database. Officers Stelter and Jacks

 also testified that they have pulled over vehicles where the color did not match the

 database, though it is unclear from their testimony whether the color mismatch was the

 sole reason for the stop. Chief of Police Edward Flynn stated at his deposition that he

 believed officers had a legal right to pull over vehicles where the color of the vehicle did

 not match the database because it creates a reasonable suspicion. The Milwaukee

 Police Department does not have a policy with regards to vehicles whose color does

 not match DOT records, and Chief Flynn has testified that he does not believe the he

 needed to issue such a policy. Officer Stelter has indicated that he was not trained on

 how to handle a situation where a vehicle’s color did not match the database other than

 by initiating a stop and checking the VIN. Officer Kapusta testified that he does not

 recall if he ever received such training.

       B.     STATEMENT OF ISSUES.

       The issues for a jury to determine in this matter are:

       1.     Did the Defendants each, individually, violate Harris’ constitutional rights

by pulling his vehicle over, arresting him, injuring him and/or searching his vehicle?

       2.     If the answer to Question 1 is yes, what amount of compensatory

damages, if any, is Harris entitled to recover against each defendant?

       3.     If the answer to Question 1 is yes, is Harris entitled to punitive damages

against any of the defendants?




                                        6
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 6 of 61 Document 110
       4.     If the answer to Question 3 is yes, what amount of punitive damages is

Harris entitled to recover?

       C.     PLAINTIFF’S WITNESSES.

       1.     Jimmy Harris – the plaintiff. He will testify as to his interaction with the

defendants, and his subsequent injuries. He may be contacted through Plaintiff’s

counsel.

       2.     Charita Sims – Is Harris’ fiancée and was present with Harris when

Santiago illegally pulled over the vehicle. She will testify about the statements Santiago

made to Harris and her observations. She also will testify about Harris’ injuries and her

care and treatment of Harris. She may be contacted through Plaintiff’s counsel.

       3.     Froilan Santiago – Is a named defendant and the person who illegally

pulled Harris’ vehicle over, and subsequently assaulted Harris. He will testify as to his

actions and his breach of Harris’ constitutional rights. He may be contacted through

Defendants’ counsel.

       4.     Walter McCullough – is a named defendant who was the Sergeant on duty

at the time Harris was assaulted and illegally arrested. He will testify as to his actions

and his breach of Harris’ constitutional rights. He may be contacted through Defendants’

counsel.

       5.     Mark Kapusta – is a named defendant and one of the officers who illegally

arrested Harris as well as caused injuries to him. He will testify as to his actions and his

breach of Harris’ constitutional rights. He may be contacted through Defendants’

counsel.




                                        7
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 7 of 61 Document 110
       6.     Steven Stelter – is a named defendant and one of the officers who illegally

arrested Harris as well as caused injuries to him. He will testify as to his actions and his

breach of Harris’ constitutional rights. He may be contacted through Defendants’

counsel.

       7.     Edward Flynn – is a named defendant, and previously the Milwaukee

Police Department Chief of Police. He will testify as to his actions and his breach of

Harris’ constitutional rights. He may be contacted through Defendants’ counsel.

       8.     Crystal Jacks – is a Milwaukee Police Officer who was present at the time

of Mr. Harris’ arrest, and can testify as to the improper police procedures used by Officer

Santiago when he had Mr. Harris exit his vehicle. She may be contacted through

Defendants’ counsel.

       9.     Eric Ratzmann – is a Milwaukee Police Officer who was present at the time

of Mr. Harris’ arrest, and can testify as to the improper police procedures used by Officer

Santiago when he had Mr. Harris exit his vehicle. He may be contacted through

Defendants’ counsel.

       10.    Witnesses to certify the ambulance, billing and medical records pertaining

to Mr. Harris, unless stipulated to by the Defense.

       11.    Harris reserves the right to call any of the witnesses identified by

Defendants and to amend this list based on the evidence, as presented by Defendants.

       12.    Harris also reserves the right to call witnesses to provide rebuttal

testimony.




                                        8
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 8 of 61 Document 110
       D.     EXPERT WITNESSES.

       1.     Brian Landers – Landers is Harris’ police practices expert and will provide

expert testimony that the actions of Defendants violated Harris’ constitutional rights and

were not consistent with standard police practices. Landers previously was employed by

the Wisconsin Dells Police Department. His report is attached to this pretrial report. He

may be contacted through Plaintiff’s counsel.

       2.     Steven Grindel - Dr. Grindel is Harris’ medical expert and will testify

consistent with his report as to the injuries that Harris suffered as a result of his assault

by Santiago, Kapusta and Stelter. He also will testify as to the subsequent medical

damages that Harris’ suffered and the recent surgeries that Harris has undergone as the

result of the assault and subsequent damage to Harris’ shoulder. His report is attached

to this pretrial report. He may be contacted through Plaintiff’s counsel.

       3.     David Kornreich     – Dr. Kornreich is a medical expert and will testify

consistent with his evaluative report. He performed the original surgery on Mr. Harris’

rotator cuff only a few days before Defendants injured him. He can testify as to the

condition that Mr. Harris was in prior to being permanently injured. His evaluative report

is attached to this pretrial report. He may be contacted through Plaintiff’s counsel.


       E.     DEFENDANT’S LIST OF EXHIBITS.

Exhibits Used in Depositions:

       1.     Detailed History of Police Call

       2.     10/27/14 Memorandum

       3.     3/1/12 Memorandum

       4.     Investigation Employee Case File History



                                        9
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 9 of 61 Document 110
5.    Training Acknowledgments Report

6.    12/15/14 Memorandum

7.    Memorandum dated 3/2/12, from Lieutenant David Salazar
      to Captain Diana Rowe

8.    Memo from Detective Carloni to Lieutenant Salazar

9.    Documents from employee file

10.   Journal Sentinel article

11.   Roster dated November 19, 2010

12.   Recorded interview summary

13.   November 14th of 2007 letter

14.   Memo dated November 14, 2007

15.   Transcript of basic law enforcement officer course completion

16.   3/1/12 MPD Memorandum

17.   Walker's Point Association

18.   News article 8/30/17

19.   Federal subpoena for Walter McCullough

20.   Notice of deposition for Walter McCullough

21.   February 1, 2012, interview notes

22.   Plaintiff's Response to Defendants' First Set of 8 Interrogatories
      and Requests to Produce

23.   DOT card, vehicle description

24.   1999 Chrysler Sebring Colors

25.   Booking photo

26.   Pre-Operative History




                                10
Case 2:14-cv-01002-LA Filed 07/24/19 Page 10 of 61 Document 110
         27.   Clinical Profile History

         28.   Citizen Complaint Form

Other Exhibits/Discovery:

         29.   Video tape of traffic stop of Jimmy Harris by Froilan Santiago

         30.   Wisconsin Title & License Plate Application (01/19/2016)

         31.   Chrysler Sebring (Certificate of Title)

         32.   Probable Cause Statement and Judicial Determination, dated Nov. 19,

2012 and signed by Officer Santiago

         33.   Jimmy Harris Citizen Complaint Form, dated July 24, 2012

         34.   Expert Report of Brian Landers

         35.   Defendant City of Milwaukee's Response to Plaintiff's First Set of Requests

to Admit (dated January 26, 2017)

         36.   City of Milwaukee's Responses to Plaintiff's first Set of Interrogatories and

Requests to Produce (dated February 13, 2017)

         37.   Defendants' Supplementary Responses to Plaintiff's First Request to

Produce (dated March 2, 2017)

         38.   City of Milwaukee and Officer Froilan Santiago's response to Jimmy Harris'

Second Set of Interrogatories and Requests to Produce Documents (dated February 15,

2018).

         39.   Defendants' Response to Request for Production of Documents No. 7

(Answer to Interrogatory No. 8-Officer training course completion) (dated March 22,

2017)

         40.   Defendants' Response to Request for Production of Documents No. 1




                                         11
         Case 2:14-cv-01002-LA Filed 07/24/19 Page 11 of 61 Document 110
(Answer to Interrogatory No. 13) (dated March 22, 2017)

      41.    Documents produced by Attorney Jan Smokowicz from City of

Milwaukee’s file regarding Jimmy Harris file - complaint about Santiago Froilan

(produced June 21, 2017)

      42.    Milwaukee Police Department Code of Conduct

      43.    Milwaukee Police Department Standard Operating Procedure 22 – Arrest

Authority (Effective 12/19/2008)

      44.    Milwaukee     Police   Department      Incident   Report   (Incident   No.

103230121)(dated Nov. 19, 2010).

      45.    Audio Interview of Jimmy Harris (2010.11.29)

      46.    Audio Interview of PO Froilan Santiago (2012.02.15)

      47.    Audio Interview of PO Walter McCullough (2012.03.22)

      48.    Audio and Video Interview of PO Eric Ratzmann (2012.01.24)

      49.    Audio Interview of PO Mark Kapusta (2012.02.16)

      50.    Audio Interview of PO Steven Stelter (2012.02.16)

      51.    Audio and Video Interview of PO Crystal Jacks (2012.02.01)

      52.    Interview of Walter McCullough (01/30/12)

      53.    Interview of Mark Kapusta (01/24/12)

      54.    Interview of Eric Ratzmann (1/24/12)

      55.    Interview of Crystal jacks (0201/12)

      56.    Interview of Jimmy Harris (01/18/2012)

      57.    Incident report #102560219, pertaining to death of James Perry, which

identifies Froilan Santiago and Crystal Jacks as officers involved (for impeachment




                                       12
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 12 of 61 Document 110
purposes).

      58.    Jan. 29, 2014 deposition transcript of Froilan Santiago in the case of Estate

of James Perry v. Wenzel (E.D. Wis. Case # 12-cv-664)(for impeachment purposes).

Photos of Harris – Post-surgeries

      59.    Photo of left arm pit scarring following surgery (6/7/18)

      60.    Photo of left shoulder scarring (6/7/18)

      61.    Photo of permanent scarring of the open wound following surgery (6/7/18)

      62.    Photo of open wound after staples removed (10/21/2019)

      63.    Photo of open wound after surgery (10/24/2016)

      64.    Photo of open wound after staples removed (10/26/2016)

      65.    Photo of open wound after staples removed (10/28/2016)

      66.    Jimmy Harris Photo (staples)

      67.    Jimmy Harris Photo (Arm pit-staples-blood blister)

      68.    Jimmy Harris Photo (shoulder-staples II)

      69.    Jimmy Harris Photo (shoulder-staples)

      70.    Jimmy Harris Photo (left side of back-staples

      71.    Jimmy Harris Photo (back side of neck-staples)

      72.    Jimmy Harris Photo (front of neck-throat)

Medical and Patient Billing Records:

      73.    Dr. Steven Grindel Narrative Report (dated July 18, 2017)

      74.    Dr. David Kornreich Evaluative Report (dated September 26, 2017)

      75.    Ambulance Report and Billing Statement (Bell Ambulance Service)

      76.    Medical records from Froedtert & MCW (2013.03.18 - 2016.09.18)




                                       13
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 13 of 61 Document 110
       77.    Wheaton Franciscan Healthcare - St. Joseph's Campus (certified medical

records 03.23.17 thru 07.13.17)(dated September 14, 2017)

       78.    Wheaton Franciscan-St. Joseph's Hospital (certified medical records

2010.05.05 - 2016.08.19).

       79.    Columbia St. Mary's (medical records)(Nov. 11, 2014)

       80.    Medical records from Mayfair Injury and Spine Center

       81.    Froedtert and Medical College medical records (April 28, 2011 –

November 3, 2016)

       82.    Wheaton Franciscan Healthcare (billing statements 2010.11.21 -

2016.08.19)

       83.    Wheaton Franciscan Healthcare (billing statements from 03.23.17 thru

07.13.17)

       84.    Froedtert Hospital (certified billing statements)(dated November 9, 2016)

       85.    Columbia St. Mary's (billing statements)(Nov. 15, 2016)

       86.    Medical College of Wisconsin (billing statements)(dated November 19,

2010 through Nov. 7, 2016)

       87.    Itemization of Special Damages (as August 15, 2018)

       88.    Plaintiff reserves the right to use any exhibit identified by Defendant(s).

       89.    Plaintiff reserves the right to use any document or medical record for

rebuttal.

       90.    Plaintiff reserves the right to use demonstrative exhibits.




                                        14
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 14 of 61 Document 110
       F.     DESIGNATION OF DEPOSITIONS OR PORTIONS OR TRANSCRIPTS
              TO BE READ OR PLAYED AT TRIAL.

       Harris may play the videotaped deposition transcript or read-in parts of the

deposition transcript of Chief Ed Flynn if he is not available to testify at trial.

       G.     TIME ESTIMATE.

       Harris believes that the case will take three days to try, including voir dire and

jury deliberations.

       H.     VOIR DIRE PROPOSED QUESTIONS.

       1.     Name, age, occupation?

       2.     Married?

              a.      If yes, name, age and occupation of spouse?

       3.     Any family members or relatives work in or for law enforcement?

              a.      How involved?

       4.     Any family members or relatives work in or for the military?

              a.      How involved?

       5.     Have you, your spouse or any member of your family ever experienced

any problem (s) with police officers, such as an arrest?

              a.      If yes, please describe experience?

       6.     Have you, your spouse or anyone in your family ever filed a claim for a

personal injury or accident?

              a.      If yes, please explain the claim or lawsuit that was filed?

              b.      If yes, how was the claim or lawsuit resolved?

              c.      Are you satisfied with how the claim or lawsuit was resolved?




                                        15
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 15 of 61 Document 110
       7.      Have you, your spouse or anyone in your family ever been sued in a court

of law?

               a.     If yes, please explain the claim or lawsuit that was filed?

               b.     If yes, how was the claim or lawsuit resolved?

               c.     Are you satisfied with how the claim or lawsuit was resolved?

       8.      Do you know anyone who has ever filed a claim or lawsuit against law

enforcement for injuries or a false arrest?

               a.     If yes, please explain the claim or lawsuit that was filed?

               b.     If yes, how was the claim or lawsuit resolved?

       I.      PROPOSED STIPULATIONS

       1.      Santiago pulled over Harris’ car based on its color not matching DOT

records

       2.      State Law does not allow a vehicle to be pulled over solely because the

vehicle color does not match state records.

       3.      Santiago did not tell dispatch, in calling for backup, that Harris had an

injured shoulder due to rotator cuff surgery.




       J.      PROPOSED JURY INSTRUCTIONS (next page)




                                          16
          Case 2:14-cv-01002-LA Filed 07/24/19 Page 16 of 61 Document 110
                    FUNCTIONS OF THE COURT AND THE JURY

Members of the jury, you have seen and heard all the evidence and arguments of the
attorneys. Now I will instruct you on the law.

You have two duties as a jury. Your first duty is to decide the facts from the evidence in
the case. This is your job, and yours alone.

Your second duty is to apply the law that I give you to the facts. You must follow these
instructions, even if you disagree with them. Each of the instructions is important, and you
must follow all of them.

Perform these duties fairly and impartially. Do not allow sympathy, prejudice, fear or
public opinion to influence you.

Nothing I say now, and nothing I said or did during the trial, is meant to indicate any
opinion on my part about what the facts are or about what your verdict should be.




Plaintiff’s Proposed Jury Instruction No. 1.
Source: Seventh Circuit Pattern Civil Jury Instruction 1.01
________ Given
________ Rejected
________ Withdrawn
________ Objected to




                                       17
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 17 of 61 Document 110
                      ALL LITIGANTS EQUAL BEFORE THE LAW

        In this case, Plaintiff Jimmy Harris is a private citizen. Defendant City of Milwaukee
is a municipal corporation. Defendants Froilan Santiago, Ed Flynn, Mark Kapusta, Steven
Stelter, and Walter McCullough are members of the City of Milwaukee Police Department.
All parties are equal before the law. Each of the parties in this case is entitled to the same
fair consideration. You are thus not to afford any more credibility to statements made by
witnesses or parties because they are police officers, and you are not to afford any less
credibility to statements made by witnesses or parties because they are not police
officers.




Plaintiff’s Proposed Jury Instruction No. 2
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.03
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                        18
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 18 of 61 Document 110
                                       EVIDENCE

The evidence consists of the testimony of the witnesses, the exhibits admitted in
evidence, and stipulations.

A stipulation is an agreement between both sides that [certain facts are true or that a
person would have given certain testimony.

In addition, I have taken judicial notice of certain facts. You must accept those facts as
proved.




Plaintiff’s Proposed Jury Instruction No. 3
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.04
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       19
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 19 of 61 Document 110
                              DEPOSITION TESTIMONY

During the trial, certain testimony was presented to you by [the reading of a
deposition/depositions] [and video]. You should give this testimony the same
consideration you would give it had the witness[es] appeared and testified here in court.




Plaintiff’s Proposed Jury Instruction No. 4
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.05
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       20
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 20 of 61 Document 110
                                WHAT IS NOT EVIDENCE

Certain things are not to be considered as evidence. I will list them for you: First, if I told
you to disregard any testimony or exhibits or struck any testimony or exhibits from the
record, such testimony or exhibits are not evidence and must not be considered.

Second, anything that you may have seen or heard outside the courtroom is not evidence
and must be entirely disregarded. This includes any press, radio, Internet or television
reports you may have seen or heard. Such reports are not evidence and your verdict must
not be influenced in any way by such publicity.

Third, questions and objections or comments by the lawyers are not evidence. Lawyers
have a duty to object when they believe a question is improper. You should not be
influenced by any objection, and you should not infer from my rulings that I have any view
as to how you should decide the case.

Fourth, the lawyers’ opening statements and closing arguments to you are not evidence.
Their purpose is to discuss the issues and the evidence. If the evidence as you remember
it differs from what the lawyers said, your memory is what counts.




Plaintiff’s Proposed Jury Instruction No. 5
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.06
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                        21
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 21 of 61 Document 110
                                    NOTE-TAKING

       Any notes you have taken during this trial are only aids to your memory. The notes
are not evidence. If you have not taken notes, you should rely on your independent
recollection of the evidence and not be unduly influenced by the notes of other jurors.
Notes are not entitled to any greater weight than the recollections or impressions of each
juror about the testimony




Plaintiff’s Proposed Jury Instruction No. 6
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.07
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                       22
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 22 of 61 Document 110
    CONSIDERATION OF ALL EVIDENCE REGARDLESS OF WHO PRODUCED

In determining whether any fact has been proved, you should consider all of the evidence
bearing on the question regardless of who introduced it.




Plaintiff’s Proposed Jury Instruction No. 7
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.08
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                       23
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 23 of 61 Document 110
                          LIMITED PURPOSE OF EVIDENCE

       You will recall that during the course of this trial I instructed you that I admitted
certain evidence for a limited purpose. You must consider this evidence only for the limited
purpose for which it was admitted.




Plaintiff’s Proposed Jury Instruction No. 8
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.09
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                       24
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 24 of 61 Document 110
                              WEIGHING THE EVIDENCE

You should use common sense in weighing the evidence and consider the evidence in
light of your own observations in life. In our lives, we often look at one fact and conclude
from it that another fact exists. In law we call this “inference.” A jury is allowed to make
reasonable inferences. Any inference you make must be reasonable and must be based
on the evidence in the case.




Plaintiff’s Proposed Jury Instruction No. 9
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.11
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       25
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 25 of 61 Document 110
          DEFINITION OF “DIRECT” AND “CIRCUMSTANTIAL” EVIDENCE

You may have heard the phrases “direct evidence” and “circumstantial evidence.” Direct
evidence is proof that does not require an inference, such as the testimony of someone
who claims to have personal knowledge of a fact. Circumstantial evidence is proof of a
fact, or a series of facts, that tends to show that some other fact is true. As an example,
direct evidence that it is raining is testimony from a witness who says, “I was outside a
minute ago and I saw it raining.” Circumstantial evidence that it is raining is the
observation of someone entering a room carrying a wet umbrella. The law makes no
distinction between the weight to be given to either direct or circumstantial evidence. You
should decide how much weight to give to any evidence. In reaching your verdict, you
should consider all the evidence in the case, including the circumstantial evidence




Plaintiff’s Proposed Jury Instruction No. 10
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.12
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       26
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 26 of 61 Document 110
           TESTIMONY OF WITNESSES (DECIDING WHAT TO BELIEVE)

       You must decide whether the testimony of each of the witnesses is truthful and
accurate, in part, in whole, or not at all. You also must decide what weight, if any, you
give to the testimony of each witness.

      In evaluating the testimony of any witness, including any party to the case, you
may consider, among other things:

       - the ability and opportunity the witness had to see, hear, or know the things that
the witness testified about;

      - the witness’s memory;

      - any interest, bias, or prejudice the witness may have;

      - the witness’s intelligence; - the manner of the witness while testifying;

       - and the reasonableness of the witness’s testimony in light of all the evidence in
the case.




Plaintiff’s Proposed Jury Instruction No. 11
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.13
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       27
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 27 of 61 Document 110
                   PRIOR INCONSISTENT STATEMENTS OR ACTS

       You may consider statements given by a Party or Witness under oath before trial
as evidence of the truth of what he said in the earlier statements, as well as in deciding
what weight to give his testimony.

         With respect to other witnesses, the law is different. If you decide that, before the
trial, one of these witnesses made a statement not under oath or acted in a manner, that
is inconsistent with his testimony here in court, you may consider the earlier statement or
conduct only in deciding whether his testimony here in court was true and what weight to
give to his testimony here in court.

      In considering a prior inconsistent statement[s] [or conduct], you should consider
whether it was simply an innocent error or an intentional falsehood and whether it
concerns an important fact or an unimportant detail.




Plaintiff’s Proposed Jury Instruction No. 12
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.14
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                        28
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 28 of 61 Document 110
                              NUMBER OF WITNESSES

       You may find the testimony of one witness or a few witnesses more persuasive
than the testimony of a larger number. You need not accept the testimony of the larger
number of witnesses.




Plaintiff’s Proposed Jury Instruction No. 13
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.17
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       29
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 29 of 61 Document 110
                               ABSENCE OF EVIDENCE

       The law does not require any party to call as a witness every person who might
have knowledge of the facts related to this trial. Similarly, the law does not require any
party to present as exhibits all papers and things mentioned during this trial.




Plaintiff’s Proposed Jury Instruction No. 14
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.18
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       30
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 30 of 61 Document 110
                 ADVERSE INFERENCE FROM MISSING WITNESS

       [Witness] was mentioned at trial but did not testify. You may, but are not required
to, assume that [Witness’s] testimony would have been unfavorable to Defendant.




Plaintiff’s Proposed Jury Instruction No. 15
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.19
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                       31
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 31 of 61 Document 110
                                 EXPERT WITNESSES

         You have heard witnesses give opinions about matters requiring special
knowledge or skill. You should judge this testimony in the same way that you judge the
testimony of any other witness. The fact that such person has given an opinion does not
mean that you are required to accept it. Give the testimony whatever weight you think it
deserves, considering the reasons given for the opinion, the witness’s qualifications, and
all of the other evidence in the case.




Plaintiff’s Proposed Jury Instruction No. 16
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.21
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                       32
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 32 of 61 Document 110
                            DEMONSTRATIVE EXHIBITS

       Certain demonstrative exhibits have been shown to you. Those exhibits are used
for convenience and to help explain the facts of the case. They are not themselves
evidence or proof of any facts.




Plaintiff’s Proposed Jury Instruction No. 17
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.24
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                       33
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 33 of 61 Document 110
                    MULTIPLE CLAIMS; MULTIPLE DEFENDANTS

        You must give separate consideration to each claim and each party in this case.
Although there are 6 defendants, it does not follow that if one is liable, any of the others
is also liable. If evidence was admitted only as to fewer than all defendants or all claims:
In considering a claim against a defendant, you must not consider evidence admitted only
against other defendants or only as to other claims.




Plaintiff’s Proposed Jury Instruction No. 18
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.25
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                       34
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 34 of 61 Document 110
                                   BURDEN OF PROOF

      When I say a particular party must prove something by “a preponderance of the
evidence,” or when I use the expression “if you find,” or “if you decide,” this is what I mean:
When you have considered all the evidence in the case, you must be persuaded that it is
more probably true than not true.




Plaintiff’s Proposed Jury Instruction No. 19
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.27
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                        35
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 35 of 61 Document 110
                NO NEED TO CONSIDER DAMAGES INSTRUCTION

      If you decide for the defendant[s] on the question of liability, then you should not
consider the question of damages.




Plaintiff’s Proposed Jury Instruction No. 20
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.31
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                       36
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 36 of 61 Document 110
              SELECTION OF PRESIDING JUROR; GENERAL VERDICT

        Upon retiring to the jury room, you must select a presiding juror. The presiding juror
will preside over your deliberations and will be your representative here in court.

        Forms of verdict have been prepared for you. [Forms of verdict read.] (Take these
forms to the jury room, and when you have reached unanimous agreement on the verdict,
your presiding juror will fill in, date, and sign the appropriate form.) OR (Take these forms
to the jury room, and when you have reached unanimous agreement on the verdict, your
presiding juror will fill in and date the appropriate form, and all of you will sign it.)




Plaintiff’s Proposed Jury Instruction No. 21
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.32
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                        37
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 37 of 61 Document 110
                          DISAGREEMENT AMONG JURORS

        The verdict must represent the considered judgment of each juror. Your verdict,
whether for or against the parties, must be unanimous. You should make every
reasonable effort to reach a verdict. In doing so, you should consult with one another,
express your own views, and listen to the opinions of your fellow jurors. Discuss your
differences with an open mind. Do not hesitate to reexamine your own views and change
your opinion if you come to believe it is wrong. But you should not surrender your honest
beliefs about the weight or effect of evidence solely because of the opinions of other jurors
or for the purpose of returning a unanimous verdict. All of you should give fair and equal
consideration to all the evidence and deliberate with the goal of reaching an agreement
that is consistent with the individual judgment of each juror. You are impartial judges of
the facts.




Plaintiff’s Proposed Jury Instruction No. 22
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.34
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                        38
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 38 of 61 Document 110
                     DEPOSITION AS SUBSTANTIVE EVIDENCE

A deposition is the sworn testimony of a witness taken before trial. The witness is placed
under oath to tell the truth and lawyers for each party may ask questions. The questions
and answers are recorded. The deposition of [Witness], which was taken on [date], is
about to be presented to you. Deposition testimony is entitled to the same consideration
and is to be judged, insofar as possible, in the same way as if the witness had been
present to testify. [Do not place any significance on the behavior or tone of voice of any
person reading the questions or answers.]




Plaintiff’s Proposed Jury Instruction No. 23
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 2.08
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       39
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 39 of 61 Document 110
                       USE OF INTERROGATORIES
      (TO BE USED ONLY WHEN INTERROGATORIES ARE READ WITHOUT
                      ADMISSION INTO EVIDENCE)

        Evidence may be presented to you in the form of written answers of one of the
parties to written interrogatories submitted by the other side. These answers were given
in writing and under oath before this trial in response to written questions. You must give
the answers the same consideration as if the answers were made from the witness stand.




Plaintiff’s Proposed Jury Instruction No. 24
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 2.09
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                       40
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 40 of 61 Document 110
                         JUDGE’S COMMENTS TO LAWYER

I have a duty to caution or warn an attorney who does something that I believe is not in
keeping with the rules of evidence or procedure. You are not to draw any inference
against the side whom I may caution or warn during the trial.




Plaintiff’s Proposed Jury Instruction No. 25
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 2.14
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       41
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 41 of 61 Document 110
            GENERAL: REQUIREMENT OF PERSONAL INVOLVEMENT

      Plaintiff must prove by a preponderance of the evidence that each of the named
defendants were personally involved in the conduct that Plaintiff complains about. You
may not hold an individual defendant liable for what others did or did not do.




Plaintiff’s Proposed Jury Instruction No. 26
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.02
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       42
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 42 of 61 Document 110
                        GENERAL: “UNDER COLOR OF LAW”

       One of the things Jimmy Harris must prove is that each Defendant acted “under
color of law.”

(a) Public employee defendant

       A person who is employed by the government acts “under color of law” if he uses
or misuses authority that he has because of his official position. A person may act under
color of law even if he is violating a state law or policy. You may find that Defendant acted
under color of law even if he was acting outside his authority if he represented himself as
having that authority or if he otherwise used his position to accomplish the act.




Plaintiff’s Proposed Jury Instruction No. 27
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.03
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                        43
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 43 of 61 Document 110
        LIMITING INSTRUCTION CONCERNING EVIDENCE OF STATUTES,
            ADMINISTRATIVE RULES, REGULATIONS, AND POLICIES

       You have heard evidence about whether each Defendant’s conduct violated a
state statute. You may consider this evidence in your deliberations as to the claims of an
improper stop, excessive force or false arrest But remember that the issue is whether
each named Defendant improperly stopped Jimmy Harris, falsely arrested Jimmy Harris
or used excessive force on. Jimmy Harris, not whether a statute might have been violated.




Plaintiff’s Proposed Jury Instruction No. 28
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.04
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       44
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 44 of 61 Document 110
             FOURTH AMENDMENT: TERRY (INVESTIGATORY) STOP

      Plaintiff claims that Defendant seized him without reasonable suspicion. To
succeed on this claim, Plaintiff must prove each of the following 3 things by a
preponderance of the evidence:

       1. Defendant seized Plaintiff. A person is seized if his movement is restrained by
the use of physical force or by a show of authority that the person obeys. A show of
authority occurs when a reasonable person would understand that he is not free to end
the encounter.

        2. Defendant did not have a reasonable suspicion that Plaintiff had committed or
was committing a crime. Reasonable suspicion must be based on specific facts known to
the officer, together with the reasonable inferences from those facts. A hunch does not
constitute reasonable suspicion.

        You may have heard the phrase, “probable cause.” Probable cause is not required
for the type of seizure you are considering. You should consider only whether there was
reasonable suspicion for the seizure as I have defined it in this instruction.

      3. Defendant acted under color of law.

      If you find that Plaintiff has proved each of these things by a preponderance of the
evidence, then you must decide for Plaintiff, and go on to consider the question of
damages.

        If, on the other hand, you find that Plaintiff has failed to prove any one of these
things by a preponderance of the evidence, then you must decide for Defendant, and you
will not consider the question of damages.




Plaintiff’s Proposed Jury Instruction No. 29
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.06
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       45
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 45 of 61 Document 110
               FOURTH AMENDMENT: FALSE ARREST – ELEMENTS

       Plaintiff claims that Defendants Santiago, Kapusta and Stelter falsely arrested him.
To succeed on this claim, Plaintiff must prove each of the following (number of elements)
things by a preponderance of the evidence:

      1. Defendants arrested Plaintiff.

      2. Defendants did not have probable cause to arrest Plaintiff.

      3. Defendants acted under color of law.

      If you find that Plaintiff has proved each of these things by a preponderance of the
evidence, then you must decide for Plaintiff, and go on to consider the question of
damages.

       If, on the other hand, you find that Plaintiff has failed to prove any one of these
things by a preponderance of the evidence, then you must decide for Defendants, and
you will not consider the question of damages.




Plaintiff’s Proposed Jury Instruction No. 30
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.07
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       46
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 46 of 61 Document 110
 FOURTH AMENDMENT: FALSE ARREST - DEFINITION OF “PROBABLE CAUSE”

      Probable cause exists for an arrest exists if, at the moment the arrest was made,
a reasonable person in Defendant’s position would have believed that Plaintiff was
committing a crime. In making this decision, you should consider what each Defendant
knew and the reasonably trustworthy information each Defendant had received.

       Probable cause requires more than just a suspicion. But it does not need to be
based on evidence that would be sufficient to support a conviction, or even a showing
that Defendant’s belief was probably right.

      It is not necessary that Defendant had probable cause to arrest Plaintiff for theft of
a vehicle, so long as Defendant had probable cause to arrest him for some criminal
offense.




Plaintiff’s Proposed Jury Instruction No. 31
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.08
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       47
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 47 of 61 Document 110
 FOURTH AMENDMENT AND FOURTEENTH AMENDMENT : EXCESSIVE FORCE
            AGAINST ARRESTEE OR DETAINEE- ELEMENTS

       Jimmy Harris claims that Defendants Froilan Santiago, Mark Kapusta or Steven
Stelter used excessive force against him. To succeed on this claim, Jimmy Harris must
prove each of the following thing by a preponderance of the evidence:

      1. Froilan Santiago, Mark Kapusta or Steven Stelter used unreasonable force
against Jimmy Harris.

      2. Defendant acted under color of law.

       If you find that Jimmy Harris has proved this element by a preponderance of the
evidence, then you must decide for Jimmy Harris, and go on to consider the question of
damages. If on the other hand, you find that Jimmy Harris did not prove this element by
a preponderance of the evidence against any of the Defendants, then you must decide
for Defendants, and you will not consider the question of damages.




Plaintiff’s Proposed Jury Instruction No. 32
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.09
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                       48
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 48 of 61 Document 110
        FOURTH AMENDMENT: EXCESSIVE FORCE AGAINST ARRESTEE –
                   DEFINITION OF “UNREASONABLE”

        In performing his job, an officer can use force that is reasonably necessary under
the circumstances.

        In deciding whether the Defendants Froilan Santiago, Mark Kapusta or Steven
Stelter used unreasonable force, you should consider all of the circumstances.
Circumstances you may consider include the need for the use of force, the relationship
between the need for the use of force and the amount of force used, the extent of the
plaintiff’s injury, any efforts made by the defendant to temper or limit the amount of force,
the severity of the crime at issue, the threat reasonably perceived by the officer(s), and
whether the plaintiff was actively resisting arrest or was attempting to evade arrest by
fleeing, but you are not limited to these circumstances.

        An officer may use deadly force when a reasonable officer, under the same
circumstances, would believe that the suspect’s actions placed him or others in the
immediate vicinity in imminent danger of death or serious bodily harm. [It is not necessary
that this danger actually existed.] [An officer is not required to use all practical alternatives
to avoid a situation where deadly force is justified.]]

       You must decide whether each of the Defendant’s use of force was unreasonable
from the perspective of a reasonable officer facing the same circumstances that each
particular Defendant faced. You must make this decision based on what the officer knew
at the time of the use of force, not based on matters learned after the use of force. In
deciding whether each Defendant’s use of force was unreasonable, you must not
consider whether that Defendant’s intentions were good or bad.




Plaintiff’s Proposed Jury Instruction No. 33
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.10
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                        49
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 49 of 61 Document 110
CLAIM FOR FAILURE OF “BYSTANDER” OFFICER TO INTERVENE – ELEMENTS

     To succeed on his failure to intervene claim against Mark Kapusta, Steven Stelter
or Walter McCullough, Jimmy Harris must prove each of the following (number of
elements) things by a preponderance of the evidence:

          1. Officer Santiago falsely arrested and used excessive force against Jimmy
Harris.

        2. Mark Kapusta, Steven Stelter or Walter McCullough knew that Officer Santiago
had or was about to falsely arrest Jimmy Harris or use excessive force against Jimmy
Harris.

       3. Mark Kapusta, Steven Stelter or Walter McCullough had a realistic opportunity
to do something to prevent harm from occurring.

       4. Mark Kapusta, Steven Stelter or Walter McCullough failed to take reasonable
steps to prevent harm from occurring.

     5. Mark Kapusta, Steven Stelter or Walter McCullough’s failure to act caused
Jimmy Harris to suffer harm.

          6. Mark Kapusta, Steven Stelter or Walter McCullough acted under color of law.

        If you find that Jimmy Harris has proved each of these things by a preponderance
of the evidence, then you must decide for Jimmy Harris and go on to consider the question
of damages.

       If, on the other hand, you find that Jimmy Harris has failed to prove any one of
these things by a preponderance of the evidence, then you must decide for Mark Kapusta,
Steven Stelter or Walter McCullough, and you will not consider the question of damages.




Plaintiff’s Proposed Jury Instruction No. 34
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.22
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                          50
          Case 2:14-cv-01002-LA Filed 07/24/19 Page 50 of 61 Document 110
                              LIABILITY OF SUPERVISOR

      To succeed on his claim against Ed Flynn for failure to supervise, Jimmy Harris
must prove each of the following (number of elements) things by a preponderance of the
evidence:

     1. Officer Santiago impermissibly stopped Jimmy Harris’ vehicle, falsely arrested
Jimmy Harris, or used excessive force on Jimmy Harris;

      2. Ed Flynn knew or should have known that officers that he supervised, while he
was the chief of police of the Milwaukee Police Department did not have a policy with
regards vehicle’s that did not match DOT records, which resulted in illegal stops
of vehicles and knew that officers would stop vehicles in similar situations;

      3. Ed Flynn approved or , assisted, condoned or purposely ignored Officer
Santiago’s impermissible stop of Plaintiff’s vehicle

       4. As a result, Jimmy Harris was injured. If you find that Jimmy Harris has proved
each of these things by a preponderance of the evidence, then you must decide for Jimmy
Harris, and go on to consider the question of damages. If, on the other hand, you find that
Jimmy Harris has failed to prove any one of these things by a preponderance of the
evidence, then you must decide for Ed Flynn, and you will not consider the question of
damages.




Plaintiff’s Proposed Jury Instruction No. 34
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.23
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                       51
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 51 of 61 Document 110
                              LIABILITY OF MUNICIPALITY

        If you find that Jimmy Harris has proved a constitutional violation by a
preponderance of the evidence, you must consider whether the City of Milwaukee is also
liable to Plaintiff. The City of Milwaukee is not responsible simply because it employed
the Defendant police officers.

       To succeed on this claim, Jimmy Harris must prove each of the following 3 things
by a preponderance of the evidence:

      1.    Jimmy Harris was unreasonably detained, falsely arrested or impermissibly
stopped by Officer Froilan Santiago.

       2.    At the time, the City of Milwaukee did not have a policy with respect to
police stops of vehicles that did not match Department of Transportation records. The
term policy means:

      -     A custom of conducting traffic stops of vehicles that allegedly did not match
            Department of Transportation records that is persistent and widespread, so
            that it is the City of Milwaukee’s standard operating procedure. A persistent
            and widespread pattern may be a custom even if City of Milwaukee has not
            formally approved it, so long as Plaintiff proves that a policy-making official
            knew of the pattern and allowed it to continue.

      3. The policy as described in paragraph 2 caused Jimmy Harris’ illegal traffic stop
and unreasonable detention.




Plaintiff’s Proposed Jury Instruction No. 35
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.24
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to



                                          52
          Case 2:14-cv-01002-LA Filed 07/24/19 Page 52 of 61 Document 110
               LIABILITY OF MUNICIPALITY FOR FAILURE TO TRAIN,
                           SUPERVISE OR DISCIPLINE

      To succeed on his claim against the City of Milwaukee for a policy of failure to train
and supervise its officers, Jimmy Harris must prove each of the following 3 things by a
preponderance of the evidence:

         1. The Milwaukee Police Department’s training program was not adequate to train
its officers to properly handle recurring situations;

       2. Ed Flynn knew that it was highly predictable that impermissible stops of vehicle’s
whose color did not match Department of Transportation records would occur without
more or different training and/or adequate supervision of its officers, because there was
a pattern of similar constitutional violations; and

      3. The Milwaukee Police Department’s failure to provide adequate training and
supervision caused the impermissible stop of Jimmy Harris’ vehicle based on the color of
the vehicle.

       If you find that Jimmy Harris has proved each of these things by a preponderance
of the evidence, then you must decide for Jimmy Harris, and go on to consider the
question of damages.

        If, on the other hand, you find that Jimmy Harris has failed to prove any one of
these things by a preponderance of the evidence, then you must decide for Defendant
City of Milwaukee, and you will not consider the question of damages.




Plaintiff’s Proposed Jury Instruction No. 36
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.25
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                       53
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 53 of 61 Document 110
                              BATTERY: BODILY HARM

A battery occurred if:

1. Froilan Santiago intentionally caused bodily harm to Jimmy Harris; and

2. Jimmy Harris did not consent to the harm.

"Bodily harm" means physical pain or injury, illness, or any impairment of physical
condition.

The requirement that Froilan Santiago intended to cause bodily harm means that Froilan
Santiago had the mental purpose to cause bodily harm to Jimmy Harris or was aware that
his or her conduct was practically certain to cause bodily harm to Jimmy Harris.




Plaintiff’s Proposed Jury Instruction No. 37
Source: Adapted from State of Wisconsin Civil Jury Instruction 2005
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                        54
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 54 of 61 Document 110
                          BATTERY: OFFENSIVE CONTACT

A battery occurred if:

1. Froilan Santiago intentionally caused offensive contact with Jimmy Harris; and

2. Jimmy Harris did not consent to the contact.

A contact is "offensive" if a reasonable person in Jimmy Harris 's situation would have
been offended by the contact. [An offensive contact is one that offends a reasonable
sense of personal dignity.]

The requirement that Froilan Santiago intended to cause offensive contact means that
Froilan Santiago had the mental purpose to cause offensive contact to Jimmy Harris or
was aware that his or her conduct was practically certain to cause offensive contact to
Jimmy Harris.




Plaintiff’s Proposed Jury Instruction No. 38
Source: Adapted from State of Wisconsin Civil Jury Instruction 2005.5
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                        55
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 55 of 61 Document 110
                            DAMAGES: COMPENSATORY

        If you find in favor of Jimmy Harris on one or more of Jimmy Harris’ claims, then
you must determine the amount of money that will fairly compensate Jimmy Harris for any
injury that you find he sustained and is reasonably certain to sustain in the future as a
direct result of physical injuries Jimmy Harris suffered.

       Jimmy Harris must prove his damages by a preponderance of the evidence. Your
award must be based on evidence and not speculation or guesswork. This does not
mean, however, that compensatory damages are restricted to the actual loss of money;
they include both the physical and mental aspects of injury, even if they are not easy to
measure.

      You should consider the following types of compensatory damages, and no others:

        a. The physical, mental and emotional pain and suffering, and disability or loss of
a normal life that Jimmy Harris has experienced and is reasonably certain to experience
in the future. No evidence of the dollar value of physical or mental and emotional pain
and suffering or disability or loss of a normal life has been or needs to be introduced.
There is no exact standard for setting the damages to be awarded on account of these
factors. You are to determine an amount that will fairly compensate the Jimmy Harris for
the injury he has sustained.

       b. The reasonable value of medical care and supplies that Jimmy Harris
reasonably needed and actually received as well as the present value of the care and
supplies that he is reasonably certain to need and receive in the future.

        c. The wages and earning capacity that Jimmy Harris has lost and the present
value of the wages and earning capacity that Jimmy Harris is reasonably certain to lose
in the future because of his inability to work.

     If you return a verdict for Jimmy Harris, but Jimmy Harris has failed to prove
compensatory damages, then you must award nominal damages of $1.00.




Plaintiff’s Proposed Jury Instruction No. 39
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.26
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                       56
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 56 of 61 Document 110
                                   DAMAGES: PUNITIVE

      If you find for Jimmy Harris, you may, but are not required to, assess punitive
damages against Defendants. The purposes of punitive damages are to punish a
defendant for his or her conduct and to serve as an example or warning to Defendants
and others not to engage in similar conduct in the future.

        Jimmy Harris must prove by a preponderance of the evidence that punitive
damages should be assessed against Defendants. You may assess punitive damages
only if you find that any of the Defendants’ conduct was malicious or in reckless disregard
of Jimmy Harris’ rights. Conduct is malicious if it is accompanied by ill will or spite, or is
done for the purpose of injuring Jimmy Harris. Conduct is in reckless disregard of Jimmy
Harris’ rights if, under the circumstances, a Defendant simply did not care about Jimmy
Harris’ safety or rights.

        If you find that punitive damages are appropriate, then you must use sound reason
in setting the amount of those damages. Punitive damages, if any, should be in an amount
sufficient to fulfill the purposes that I have described to you, but should not reflect bias,
prejudice, or sympathy toward any party. In determining the amount of any punitive
damages, you should consider the following factors:

       -     the reprehensibility of any of the Defendants’ conduct;

       -     the impact of any of the Defendants’ conduct on Jimmy Harris;

       -     the relationship between Jimmy Harris and Defendants;

       -     the likelihood that any Defendant would repeat the conduct if an award of
             punitive damages is not made;

       -     the relationship of any award of punitive damages to the amount of actual
             harm the Jimmy Harris suffered.




Plaintiff’s Proposed Jury Instruction No. 40
Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.28
_______ Given
_______ Rejected
_______ Withdrawn
_______ Objected to




                                           57
           Case 2:14-cv-01002-LA Filed 07/24/19 Page 57 of 61 Document 110
                         PROPOSED SPECIAL VERDICT FORM

      We, the jury, find as follows on the claims of the Plaintiff, Jimmy Harris, against

the Defendants Froilan Santiago, Edward Flynn, Mark Kapusta, Steven Stelter, Walter

McCullough and City of Milwaukee:


QUESTION NO. 1: UNLAWFUL DETENTION OR ARREST

Did any of the following Defendants unlawfully detain or arrest Jimmy Harris?

Answer:        a. Froilan Santiago       ____________ YES             ____________ NO

               b. Mark Kapusta           ____________ YES             ____________ NO

               c. Steven Stelter         ____________ YES             ____________ NO

               d. Walter McCullough      ____________ YES             ____________ NO


QUESTION NO. 2: EXCESSIVE FORCE

Did any of the following Defendants use excessive force in detaining or arresting Jimmy

Harris?

Answer:        a. Froilan Santiago       ____________ YES             ____________ NO

               b. Mark Kapusta           ____________ YES             ____________ NO

               c. Steven Stelter         ____________ YES             ____________ NO


QUESTION NO. 3: ILLEGAL DETENTION

Did any of the following Defendants cause Plaintiff to be detained without probable

cause?

Answer:        a. Froilan Santiago       ____________ YES             ____________ NO

               b. Mark Kapusta           ____________ YES             ____________ NO

               c. Steven Stelter         ____________ YES             ____________ NO



                                          58
          Case 2:14-cv-01002-LA Filed 07/24/19 Page 58 of 61 Document 110
              d. Walter McCullough         ____________ YES             ____________ NO


QUESTION NO. 4: BATTERY

Did Froilan Santiago commit common law battery against Jimmy Harris?

Answer:       ____________ YES             ____________ NO


QUESTION NO. 5: SEARCH OF VEHICLE

Was Jimmy Harris’ vehicle illegally searched?

Answer:       ____________ YES             ____________ NO



QUESTION NO. 6: FAILURE TO INTERVENE

Did any of the following Defendants fail to intervene to prevent another Defendant from

violating Plaintiff’s constitutional rights, including the arrest and detention of Jimmy

Harris and the search of his vehicle?

Answer:       a. Mark Kapusta              ____________ YES             ____________ NO

              b. Steven Stelter            ____________ YES             ____________ NO

              c. Walter McCullough         ____________ YES             ____________ NO


QUESTION NO. 7: FAILURE TO TRAIN

Did Edward Flynn and the City of Milwaukee fail to properly train the officers of the

Milwaukee Police Department?

Answer:       ____________ YES             ____________ NO




                                        59
        Case 2:14-cv-01002-LA Filed 07/24/19 Page 59 of 61 Document 110
                           COMPENSATORY DAMAGES

      We, the jury, award the Plaintiff, Jimmy Harris, compensatory damages in the

amount of $_________________.

                                PUNITIVE DAMAGES

      We, the jury, award the Plaintiff, Jimmy Harris, punitive damages against Froilan

Santiago in the amount of $_________________.

      We, the jury, award the Plaintiff, Jimmy Harris, punitive damages against Ed

Flynn in the amount of $_________________.

      We, the jury, award the Plaintiff, Jimmy Harris, punitive damages against Mark

Kapusta in the amount of $_________________.

      We, the jury, award the Plaintiff, Jimmy Harris, punitive damages against Steven

Stelter in the amount of $_________________.

      We, the jury, award the Plaintiff, Jimmy Harris, punitive damages against Walter

McCullough in the amount of $_________________.

      We, the jury, award the Plaintiff, Jimmy Harris, punitive damages against the City

of Milwaukee in the amount of $_________________.

Please sign and date the form below:


________________________________            __________________________________
Presiding Juror

________________________________            __________________________________


________________________________            __________________________________


________________________________            __________________________________




                                       60
       Case 2:14-cv-01002-LA Filed 07/24/19 Page 60 of 61 Document 110
Dated this 24th day of July, 2019.

                                     CADE LAW GROUP LLC


                                     By: s/Nathaniel Cade, Jr.
                                         Nathaniel Cade, Jr.
                                         P.O. Box 170887
                                         Milwaukee, WI 53217
                                         (414) 255-3802 (phone)
                                         (414) 255-3804 (fax)
                                         nate@cade-law.com

                                         Attorneys for Plaintiff, Jimmy Harris




                                61
Case 2:14-cv-01002-LA Filed 07/24/19 Page 61 of 61 Document 110
